Citation Nr: 0033941	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  00-12 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-operative residuals of an L4-L5 
laminectomy with intervertebral disc syndrome, currently 
evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from August 1958 to June 
1961.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDING OF FACT

On December 19, 2000, the Board was notified by the RO that 
the veteran died on September [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 1999, the RO denied entitlement to a disability 
rating in excess of 60 percent for service-connected post-
operative residuals of an L4-L5 laminectomy with 
intervertebral disc syndrome and entitlement to a TDIU.  The 
veteran appealed the RO's decision to the Board.  On December 
19, 2000, the Board was notified by the RO that the veteran 
died on September [redacted], 2000.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

